Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(10 as being anticipated by Seo (US 2017/0347192).
Regarding claim 1, Seo teaches an acoustic device, comprising:
a housing configured to be rested on a shoulder of a user: (Fig. 25 illustrates a housing of a wireless sound equipment worn by a user.  See also Abstract);
at least one low-frequency acoustic driver carried by the housing and configured to output first sound from at least two first sound guiding holes; (Low frequency speakers, 247 ([0155]) which output a first sound via multiple holes, 227 in the housing.  See Fig. 13 and multiple first holes, 227 for speaker, 247);
at least one high-frequency acoustic driver carried by the housing and configured to output second sound from at least two second sound guiding holes; and (Speakers used for high frequencies, 246 ([0154]) output second sound via multiple second holes, 226.  See multiple second hole, 226s in Fig. 3);
an active noise reduction component configured to reduce noise heard by the user ([0097] teaches of using various noise removal algorithms in conjunction with the microphone).
Regarding claim 2, Seo teaches the acoustic device of claim 1, wherein the housing includes an intermediate portion, and a first leg portion (1st 220, fig 2) and a second leg portion (2nd 220, fig 2) connected to the intermediated portion (210, fig 2), respectively; the at least one low-frequency acoustic driver and the at least one high- frequency acoustic driver are carried by the first leg portion and the second leg portion ([0154-0155]).  
Regarding claim 3, Seo teaches the acoustic device of claim 2, wherein the intermediate portion is configured to allow relative movement of the first leg portion and the second leg portion (thin 210 is bendable/elastic, [0090] fig 2).
Regarding claim 10, Seo teaches the acoustic device of claimPreliminary Amendment Attorney Docket No.: 20608-0102US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2020/087034)Page 4 of 7 1, wherein the at least one low-frequency acoustic driver includes a first transducer and the at least one high-frequency acoustic driver includes a second transducer, the first transducer and the second transducer having different frequency response characteristics ([0154-1055]).  
Regarding claim 11, Seo teaches the acoustic device of claim 10, wherein the first transducer includes a low-frequency loudspeaker, and the second transducer includes a high-frequency loudspeaker (HF and LF, [0154-155]).  
Regarding claim 12, Seo teaches the acoustic device of claim 1, wherein the at least one low-frequency acoustic driver and the at least two first sound guiding holes form a first acoustic route and the at least one high-frequency acoustic driver and the at least two second sound guiding holes form a second acoustic route (fig 11), the first acoustic route and the second acoustic route having different frequency selection characteristics ([0154-155]).  
Regarding claim 14, Seo teaches the acoustic device of claim 1, wherein the at least two first sound guiding holes and the at least two second sound guiding holes are located off ears of the user (fig 5).  
Regarding claim 15, Seo teaches the acoustic device of claim 14, wherein the at least two firstPreliminary Amendment Attorney Docket No.: 20608-0102US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2020/087034) Page 5 of 7 sound guiding holes are nearer to the ears of the user than the at least second first sound guiding holes (fig 5).  
Regarding claim 16, Seo teaches the acoustic device of
Regarding claim 18, Seo teaches the acoustic device of.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo and  Rasmussen (US 20150003623).
Regarding claim 4, Seo teaches the acoustic device of claim 1.
Although Seo doesn’t teach wherein the acoustic device further comprises  a noise reduction assembly configured to receive third sound and reduce noise of the third sound, Rasmussen teaches a microphone used in a noise canceling headset for  canceling sound using noise from a microphone (Rasmussen, [0047]) and it would have been obvious to one of ordinary skill in the art to receive a third sound and reduce noise of that third sound since doing so is the use of a known technique to improve a similar system in the same way.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo.
Regarding claim 8, Seo teaches the acoustic device of claim 1.
Although Seo doesn’t teach a first frequency range of the first sound is smaller than 650 HZ and a second frequency range of the second sound is larger than 1000 HZ, the examiner takes Office Notice that any reasonable crossover between 20 Hz and 20 kHz would have been obvious to one of ordinary skill in the art in light of the teachings and level of ordinary skill when considering [0154-0155] of Seo.  
Regarding claim 9, Seo teaches the acoustic device of claim 1.
Although Seo does not explicitly teach wherein a first frequency range of the first sound and a second frequency range of the second sound partially overlap, this is inherent for any real world crossover as known by one of ordinary skill in the art therefore it would have been obvious to one of ordinary skill in the art that the high frequency and low frequency bands would overlap if one were to use anything less steep than a brickwall crossover filter with an infinity decibel per octave slope implementing the inherent crossover of [0154-0155] and, in fact, they certainly would use a less steep slope because a brickwall filter would be understood and predicted to introduce drastic artifacts into the sound.  

Allowable Subject Matter
Claims 5-7, 13, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651